Citation Nr: 0833759	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial compensable evaluation for 
chloracne.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  That decision granted service 
connection for chloracne and assigned a noncompensable 
evaluation effective from August 15, 2005.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The Board notes that the veteran requested a BVA hearing in 
his July 2007 substantive appeal.  However, the veteran's 
representative submitted a statement in March 2008 indicating 
that the veteran would like to cancel his request for a BVA 
video/travel Board hearing and to have the case forwarded to 
the Board for a decision.  Therefore, the Board hearing 
request is considered cancelled, and no further action is 
necessary.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's chloracne is not productive of deep acne 
affecting less than 40 percent of the face and neck or deep 
acne other than on the face or neck.

3.  The veteran's chloracne is not productive of 
disfigurement of the head, face, or neck; deep scars other 
than the head, neck, or face that are deep or cause limited 
motion; superficial scars other than the head, neck, or face 
in an area or areas of 144 square inches or greater; 
superficial, unstable scars; superficial, painful scars; or 
scars causing limitation function of the affected part.   

4.  The veteran's chloracne does affect at least 5 percent, 
but less than 20 percent of the entire body.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial 10 percent disability evaluation for 
chloracne have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7800-7806, 7829 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in the present case, the veteran is appealing 
the initial evaluation assigned following the grant of 
service connection for chloracne in the March 2006 rating 
decision.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with respect to these issues has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The claims file also 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  In this regard, the record 
contains a VCAA Notice Response form signed and dated by the 
veteran in July 2007 indicating that he had no other 
information or evidence to give VA to substantiate his claim.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.   In addition, 
the veteran was provided a VA skin disease examination in 
October 2005.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.


Legal Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran contends that his chloracne is worse than 
initially rated.  The Board notes that the March 2006 rating 
decision granted service connection for chloracne and 
assigned a noncompensable disability evaluation effective 
from August 15, 2005, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7829.  Under that diagnostic code, a 
noncompensable evaluation is contemplated for superficial 
acne (comedones, papules, pustules, superficial cysts) of any 
extent.  A 10 percent disability evaluation is assigned for 
deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck or deep 
acne other than on the face and neck.   The maximum schedular 
rating of 30 percent is warranted for deep acne (deep 
inflamed nodules and pus-filled cysts) affecting 40 percent 
or more of the face and neck.  

Diagnostic Code 7829 also provides that chloracne may be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800) or as scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.

VA medical records dated in September 2005 indicated that the 
veteran had cysts, comedones, and pitting scars on his face 
and back consistent with chloracne and rosacea of the nose.  
The October 2005 VA examination also revealed superficial 
chloracne, and the examiner indicated that the chloracne 
affected less than 40 percent of the veteran's face and neck 
and also affected other areas.  He further noted that the 
veteran had reddened papules and thickening on his face and 
neck, including thickened skin on his nose.  In particular, 
he observed that the veteran had a reddened lesion measuring 
five millimeters on a nonpustular area on the tip of his nose 
as well as three reddened lesions on a nonpustular area of 
his left cheek.  There were no nodules.  The October 2005 VA 
examination also found the veteran to have generalized 
discoloration and decreased pigmentation on his torso with 
the lesions being described as scattered one to two 
millimeter areas of mild depigmentation over his entire 
posterior thorax.  There were no systemic manifestations 
related to the face, neck, or torso areas.  Based on the 
foregoing, the Board finds that an initial compensable rating 
is not warranted for the veteran's chloracne under Diagnostic 
Code 7829 as the clinical evidence of record reveals 
superficial acne rather than deep acne, which affects less 
than 40 percent of his face and neck.

Additionally, after reviewing the evidence from the rating 
period on appeal, the Board also finds that an initial 
compensable rating for the veteran's service-connected 
chloracne is not warranted based on disfigurement of the 
head, face, or neck (under Diagnostic Code 7800) or as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  In this 
regard, the clinical evidence of record does not reveal at 
least one characteristic of disfigurement from the list of 
such characteristics as defined by Note (1) to Diagnostic 
Code 7800.  Further, the evidence does not show scars other 
than the head, face, or neck that are deep or that cause 
limitation of motion.  Indeed, the October 2005 VA 
examination report reflects no effects on the veteran's 
activities of daily living.  In addition, the veteran was not 
shown to have superficial scars in an area or areas of 144 
square inches (929 square centimeters) or greater.  While 
some decreased pigmentation was noted on the veteran's torso, 
the lesions were described as scattered one to two millimeter 
areas.  Moreover, the superficial lesions were not described 
as unstable or painful on examination, and there was no 
finding of limitation of function.  

Nevertheless, the Board has considered other potentially 
applicable diagnostic codes.  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In the present case, the October 2005 VA examiner made an 
objective, clinical finding that the veteran's chloracne 
affects greater than 5 percent, but less than 20 percent of 
his entire body.  The Board notes that such an objective 
clinical finding warrants a 10 percent disability evaluation 
for dermatitis or eczema under Diagnostic Code 7806.  With 
resolution of doubt in favor of the veteran, the Board finds 
that the veteran's skin disability has symptoms that are 
analogous to dermatitis or eczema.  Therefore, the Board 
concludes that an initial 10 percent disability evaluation is 
warranted for the veteran's service-connected skin disability 
under Diagnostic Code 7806.  

The Board has also considered whether an evaluation in excess 
of 10 percent for chloracne is warranted.  To warrant the 
next-higher 30 percent rating under Diagnostic Code 7806, the 
evidence must show that 20 to 40 percent of the entire body 
is affected or 20 to 40 percent of exposed areas are 
affected; or, systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12-
month period.  However, as previously discussed, the October 
2005 VA examiner noted that the percent of exposed areas 
affected is less than 5 percent and that the percent of total 
body area affected is greater than 5 percent, but less than 
20 percent.  In addition, VA medical records dated in 
September 2005 noted that the veteran used over-the-counter 
acne products, such as Noxzema.  Similarly, the October 2005 
VA examination report indicates that the veteran uses topical 
therapy and other treatments, such as Noxzema and Clearasil.  
There was no indication that he has been treated with 
corticosteroids or other immunosuppressive drugs, and his 
treatment records do not document the use of such medications 
either.  As such, an initial rating in excess of 10 percent 
is not warranted under Diagnostic Code 7806. 

In conclusion, the Board finds that the clinical evidence of 
record does not support an initial compensable disability 
evaluation for chloracne under Diagnostic Code 7829 or under 
Diagnostic Codes 7800-7805.  However, the Board does find 
that an initial 10 percent disability evaluation is warranted 
pursuant to Diagnostic Code 7806.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the veteran's 
service-connected chloracne has not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  The October 
2005 VA examiner did indicate that the veteran was 
unemployed, but noted "railroad disability 6/05" and 
commented that there were no effects on his activities of 
daily living.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial 10 percent evaluation for chloracne 
is granted, subject to the applicable law governing the award 
of monetary benefits.





____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


